In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                       Filed: August 17, 2018

* * * * * * * * * * * * * * **                         No. 16-827V
ROBERT BRETT MAXWELL,        *                         Special Master Sanders
                             *                         Stipulation for Award; Pneumococcal Conjugate
          Petitioner,        *                         Vaccine (“Prevnar”); Serum Sickness; Chronic
                             *                         Serum Sickness; Inflammatory Polyarthritis;
 v.                          *                         Chronic Kidney Disease; Liver Complications;
                             *                         Acute Renal Failure Associated with Serum
SECRETARY OF HEALTH          *                         Sickness; Chronic Renal Failure; Metabolic
AND HUMAN SERVICES,          *                         Acidosis; Microscopic Hematuria; Proteinuria;
                             *                         Renal Glycosuria; Elevation of Acute Phase
          Respondent.        *                         Reactants; Colitis; Shoulder Injury Related to
* * * * * * * * * * * * * * **                         Vaccine Administration (“SIRVA”)
Phyllis Widman, Widman Law Firm, LLC, Ocean City, NJ, for Petitioner.
Linda S. Renzi, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On July 12, 2016, Robert Brett Maxwell (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the pneumococcal conjugate vaccine (“Prevnar”) vaccine he
received on July 15, 2013 caused him to develop “serum sickness, chronic serum sickness,
inflammatory polyarthritis, chronic kidney disease, liver complications, acute renal failure
associated with serum sickness, chronic renal failure, metabolic acidosis, microscopic hematuria,
proteinuria, renal gly[c]osuria, elevation of acute phase reactants, colitis, and shoulder injury
related to vaccine administration (“SIRVA”).” Stip. at 1, ECF No. 45. Petitioner further alleged
that he experienced residual effects of those injuries for more than six months. Id.

        On August 17, 2018, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stip. at 2. Respondent denies that the Prevnar
vaccine caused Petitioner’s alleged injuries, or any other injury, and denies that his current
disabilities are sequelae of a vaccine-related injury. Id. Nevertheless, the parties agree to the

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to request redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential;
or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $100,000.00 in the form of a check payable to
               [P]etitioner, Robert Brett Maxwell.       This amount represents
               compensation for all damages that would be available under 42 U.S.C.
               § 300aa-15(a).

Stip. at 2.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.

                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2